DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 



Priority

Applicant claims priority for the instant application, 17/194686, from U.S. application 16/ 277169 as a divisional application.  However, the Examiner has not found any Restriction requirement by the USPTO in application 16/ 277169.  Thus, application 17/194686 is a voluntary divisional application.  As such, double patenting rejections based on U.S. patent 11,046,927 B2, which issued from 17/194686   are not precluded.  See MPEP 804.01 – situation (A) where the prohibition against double patenting does not apply.




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,046,927 B2 in view of Bernard et al.
US 8,631,716 B2 (hereafter "Bernard").  
	Claim 1 of U.S. Patent No. 11,046,927 B2 meets all of the limitations of claim 1 of the instant application except for the following  limitation “. . . .; and wherein the plunger includes at least one filling channel that allows access to a reference fill chamber when the plunger is in the filling position.”
	Bernard discloses a pH sensor that meets all of the limitations of claim 1.  See the rejection of claim under 35 U.S.C. 102(a)(2) below. 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the plunger of the pH sensor of claim 1 of the instant application include at least one filling channel as taught by Bernard because Bernard discloses that this filling channel can be used to introduce storage fluid into the pH sensor when it is not being used (col. 15:61- col. 16:4), which increase shelf life and allows sterilization, or to introduce calibration fluid into the pH sensor so that the sensor may be calibrated and so made accurate or checked for accuracy, before pH measurement is made on a sample, intermittently while pH measurements are made on a sample , or after pH measurement is made on a sample (Bernard col. 8:39-42, 
col. 16:5-9, col. 19:39-54). 
	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patentor application, as the case maybe, names another inventor and was effectively filed
before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being clearly
anticipated by Bernard.

Addressing claim 1, Bernard discloses a pH sensor (3a) (

    PNG
    media_image1.png
    113
    415
    media_image1.png
    Greyscale


See col. 7:8- 13) for a sing!e-use container (2)(

    PNG
    media_image2.png
    63
    423
    media_image2.png
    Greyscale

See col. 6:10-13.
That this container may be single-use containe is implied by the following

    PNG
    media_image3.png
    99
    411
    media_image3.png
    Greyscale

See col. 1:19-23.), the pH sensor comprising:
a plunger sleeve (15) configured to couple to a flange of the single-use container
(see annotated Figure 1 below

    PNG
    media_image4.png
    699
    728
    media_image4.png
    Greyscale
);
a plunger (16) axially movable within the plunger sleeve between a storage
position (shown in Figure 2) and an operating position (shown in Figure 1 );
a pH sensing element (9a)(col. 7:14) coupled to the plunger (Figure 1) wherein
the pH element is disposed within a storage charnber in the storage position (see
annotated Figure 2 below


    PNG
    media_image5.png
    695
    702
    media_image5.png
    Greyscale

) and is configured to be exposed to an interior of the single~use container in the
operating position (Figure 1 and col. 7:14~18); and vvherein the plunger includes at !east one filling channel (11) that allows access to a reference fill chamber when the plunger is in the filling position (

    PNG
    media_image6.png
    77
    486
    media_image6.png
    Greyscale

(col. 6:3-5), and

    PNG
    media_image7.png
    149
    481
    media_image7.png
    Greyscale

(col. 8:39-45).

Addressing claim 2, for the additional limitation of this claim see Figure 2 noting
especially sealing ring 39.

Addressing claims 3 and 4, for the additional limitations of these claims see
Figure 2 noting especially cap 14.

Addressing claim 21, for the additional limitation of this claim see Figure 2 noting
especially where cap 14 contacts flange 23. Also note

    PNG
    media_image8.png
    290
    476
    media_image8.png
    Greyscale

See col. 13:16-29.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard in view of Measuring Control Sensor technology ProMinent® Product Catalogue Volume 2 (hereafter "ProMinent Product Catalogue").

Addressing claim 6, Bernard discloses a pH sensor that has all of the features set forth in underlying claim 1.   See the rejection of claim above under 
35 U,S,C, 102(a)(2).  
Bernard, though, does not disclose providing a reference electrode in the
plunger. As shown by ProMinent Product Catalogue to use a pH sensor with a
reference electrode in a separate housing or to use a pH sensor with a combination of a pH electrode and a reference electrode in one housing was known at the time of the effective filing date of the application:  

    PNG
    media_image9.png
    258
    708
    media_image9.png
    Greyscale

See ProMinent page 1-4.

It would have been obvious to one or ordinary ski!! in the art at the time of the
effective filing date of the application to use a pH sensor with a combination of a
measurement rod joined with a reference electrode rod in the pH sensor of Bernard
because as disclosed by ProMinent Product Catalogue because it would make the
measurements more convenient to make as the pH sensor of Bernard is not intended to
be used in an open tank or bath of liquid, but to be attached to and inserted into a
container, so keeping the necessary electrodes together would certainly be
advantageous in order to avoid needing more than one electrode attachment location
and opening on the container. Moreover, even if one container attachment location and
port could be used the combination pH sensor will be smaller in diameter than tile
arrangement with the measurement electrode rod and reference electrode rod spaced
apart.


Claims 7-13, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard in view of ProMinent as applied to claim 6 above, and further in view of Feng et al. US 2008/0283399 A1 (hereafter “Feng”).

Addressing claim 7, for the additional limitation of this claim, as a first matter, 
the claimed temperature sensitive element is arguably already disclosed by Bernard. Consider the following

    PNG
    media_image10.png
    127
    473
    media_image10.png
    Greyscale

	See Bernard col. 7:8-13.

In any event, Feng discloses a pH sensor comprising a pH sensing element and
a temperature sensitive element disposed within the pH sensor and configured to sense
temperature proximate the pH sensing element. See in Feng the title, Abstract, 
Figure 2, and paragraph [0003]. It would have been obvious to one of ordinary skill in the art at the time of tile effective filing date of tile application to use the analytic sensor of Feng in the pH sensor of Bernard as modified by ProMinent or at least provide a temperature sensitive element as taught by Feng because Bernard is silent as to details about the pH sensing element per se, so presumably it may be one of a type already known in the electrochemical pH sensing art, such as the analytic sensor disclosed by Feng1.  Also, the analytic sensor of Feng and would increase the accuracy of pH measurements, as they were known to be typically temperature sensitive:

    PNG
    media_image11.png
    281
    431
    media_image11.png
    Greyscale

	See Feng.

Addressing claim 9, for the additional limitation of this claim see in Feng Figure 2,
paragraph [0002], and claim 4.

    PNG
    media_image12.png
    237
    436
    media_image12.png
    Greyscale


Addressing claim 10, for the additional limitation of this claim note the following in
Feng

    PNG
    media_image13.png
    81
    426
    media_image13.png
    Greyscale


Addressing claim 11, for the additional limitation of this claim note the following in
Feng

    PNG
    media_image14.png
    81
    426
    media_image14.png
    Greyscale


Addressing claim 12, for the additional limitation of this claim see Feng Figure 2
and note the following

    PNG
    media_image15.png
    102
    424
    media_image15.png
    Greyscale


Addressing claim 13, for the additional limitation of this claim see Feng Figure 2
and note the following

    PNG
    media_image16.png
    235
    421
    media_image16.png
    Greyscale



Addressing claim 15 for the additional limitation of this claim see Feng Figure 2
and note the following in Feng

    PNG
    media_image17.png
    419
    428
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    41
    419
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    151
    414
    media_image19.png
    Greyscale


Addressing claim 16, for the additional limitation of this claim note the following in
Bernard

    PNG
    media_image20.png
    112
    436
    media_image20.png
    Greyscale

See col. 8:22-27.


Addressing claim 17, as shown by ProMinent Product Catalogue it was known at the time of the effective filing date of the application to use a variopin connector as an electrical connector for pH sensors, including those with combination electrodes:


    PNG
    media_image21.png
    238
    890
    media_image21.png
    Greyscale

(see ProMinent page 1-10) and

    PNG
    media_image22.png
    664
    876
    media_image22.png
    Greyscale

(see ProMinent page 1-27).
Barring evidence to the contrary, such as unexpected results, the selection of a
variopin connector as the electrical connector for the pH sensor of Bernard as modified
by Feng is at the !east just substitution of one known pH sensor electrical connector in
the art for another with predictable results. Moreover, ProMinent Product Catalogue
states,

    PNG
    media_image23.png
    244
    864
    media_image23.png
    Greyscale

See again ProMinent page 1-10.



Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard in view of ProMinent and Feng as applied to claims 7-13 and 15-17 above, and further in view of Peter Brezinski GB 1093193 A (hereafter “Brezinski”).

Addressing claim 14, Bernard as modified by ProMinent and Feng does not disclose having the reference electrode be a double junction reference electrode, although it will be noted that Feng does state,

    PNG
    media_image24.png
    235
    436
    media_image24.png
    Greyscale

Brezinski discloses a combination glass pH electrode and refence electrode, wherein the reference electrode is a double-junction reference electrode.  See Figure 5. And page 4, lines 33-36.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the reference electrode in the pH sensor of Bernard as modified by ProMinent and Feng be a double junction reference electrode as taught by Brezinski because Brezinski states,

    PNG
    media_image25.png
    260
    406
    media_image25.png
    Greyscale

See Brezinski page 2, lines 26-38.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             August 26, 2022





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In other words, to use the analytic sensor of Feng as the pH sensor in the device of Bernard is prima facie obvious as substitution of one known pH sensor in the electrochemical sensor art for another with predictable results.